FILED
                             NOT FOR PUBLICATION                           FEB 25 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


GRISELDA BEATRIZ CLAUDIO-ALAS,                   No. 10-70186

               Petitioner,                       Agency No. A098-965-182

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Griselda Beatriz Claudio-Alas, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations created by the REAL ID Act. Shrestha v. Holder, 590
F.3d 1034, 1039-40 (9th Cir. 2010). We review de novo claims of due process

violations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004), and for abuse

of discretion the denial of a request for a continuance, Ahmed v. Holder, 569 F.3d
1009, 1012 (9th Cir. 2009). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Claudio-Alas’s testimony and her asylum

application regarding her residence, employment, and schooling. See Shrestha,
590 F.3d at 1048 (adverse credibility finding reasonable under the totality of

circumstances). Claudio-Alas’s explanations do not compel a contrary result. See

Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the absence of credible

testimony, Claudio-Alas’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Claudio-Alas’s

CAT claim because it is based on the same testimony found not credible, and she

does not point to any other evidence that compels the finding that it is more likely

than not she would be tortured if returned to El Salvador. See id. at 1156-57.


                                          2                                      10-70186
      Finally, the IJ did not abuse her discretion or violate due process in denying

Claudio-Alas’s motion for a second continuance. See 8 C.F.R. § 1003.29;

Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1247 (9th Cir. 2008) (per curiam) (no

abuse of discretion in denying continuance where relief was not immediately

available); Lata, 204 F.3d at 1246 (requiring error and prejudice to prevail on a due

process claim).

      PETITION FOR REVIEW DENIED.




                                          3                                   10-70186